DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because a separate set of drawings do not appear in the case.  The only drawings currently on file are those in the 371 application from which this case claims priority.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, applicant claims “the at least one web forms a hook together with the inner side of the insert element”.  It is unclear if the hook claimed in claim 15 is the same as the hook claimed in claim 10 from which claim 10 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by Volvo (“Volvo Sun Shades Curtains” video as listed on applicant’s IDS, which indicates the device was on sale prior to applicant’s effective filing date)
	Re claim 10, Volvo discloses a holder for a flat element of a sunshield or shading device, the sunshield or shading device comprising a covering made of a thin covering material for covering a windowpane of a motor vehicle and further comprising a frame encircling the covering on a margin of the covering, wherein the holder comprises a base, a receiving space delimited by the base and comprising a receiving opening configured to receive a portion of the frame, an insert element connected to the base and pointing away from the base, the insert element comprising an end distant from the base, wherein the end is formed as a hook, the insert element comprising an outer side facing toward the windowpane and further comprising an inner side facing away from the windowpane, wherein the outer side facing toward the windowpane comprises an outer bearing surface; the base comprising a supporting section disposed on a side of the base passing into the inner side of the insert element (see the annotated figures below).

    PNG
    media_image1.png
    523
    909
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    560
    870
    media_image2.png
    Greyscale

	Re claim 11, the inner side of the insert element comprises an inner bearing surface (see the annotated figures above).
	Re claim 12, the inner bearing surface is spaced apart from the supporting section of the base (see the annotated figures above) .
	Re claim 13, the insert element is not straight in cross section (the hook has a curve to it).
	Re claim 15, at least one web disposed on the inner side of the insert element, wherein the at least one web forms a hook together with the inner side of the insert element (see the annotated figures above).
	Re claim 16, the receiving space is further delimited by a wall connected to the base, wherein the wall faces toward the windowpane and comprises an outer surface facing toward the windowpane, wherein the outer surface is curved in cross section (it is rounded), wherein the wall has an end facing away from the base and the wall becomes thinner toward the end of the wall (the end of the wall is rounded and thus must be thinner toward the end, see the annotated figures above)
	Re claim 18, the holder is substantially h-shaped in cross section (see the annotated figure above).
	Re claim 19, the holder is formed by an extruded profile (the holder is capable of being extruded and thus meets this product by process limitation).
	Re claim 20, Volvo discloses a sunshield or shading device comprising a flat element comprising a covering made of a thin covering material for covering a windowpane of a motor vehicle and further comprising a frame encircling the covering on a margin of the covering, and at least one holder according to claim 10.
	Re claim 21, the frame is a stretching frame (see the annotated figures above).
	Re claim 22, the frame is covered by the covering material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Volvo (“Volvo Sun Shades Curtains” video as listed on applicant’s IDS, which indicates the device was on sale prior to applicant’s effective filing date) in view of Grigorev (WIPO Publication 2015/047137). 
	Volvo discloses all the limitations of the claim, as applied above, except for the receiving space being further delimited by walls connected to the base, wherein the walls have mutually facing surfaces that are predominantly parallel to each other.
	Griogorev teaches a receiving space being further delimited by walls (14) connected to a base, wherein the walls have mutually facing surfaces that are predominantly parallel to each other (see figure 13).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a holder, such as that disclosed by Volvo, to have the receiving space be further delimited by walls connected to the base, wherein the walls have mutually facing surfaces that are predominantly parallel to each other, as taught by Griogorev, in ordert to accommodate blinds that have both a round and square cross sectional frame. 
	
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose sunshade mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
May 6, 2022